             Case 2:18-cr-00465-SPL Document 67 Filed 11/19/18 Page 1 of 7



 1 Daniel J. Quigley
   DANIEL J. QUIGLEY, PLC
 2 5425 E. Broadway Boulevard, Suite 352
   Tucson, Arizona 85711
 3 State Bar No. 011052
   Telephone: (520) 867-4430
 4 Facsimile: (520) 867-4433
   quigley@djqplc.com
 5
   Attorney for Camarillo Holdings, LLC
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF ARIZONA
 9
      United States of America,                       Case No. CR-18-00465-PHX-SPL
10
                    Plaintiff,                        VERIFIED PETITION OF
11                                                    CAMARILLO HOLDINGS, LLC FOR
             vs.                                      DETERMINATION OF THIRD-PARTY
12                                                    INTEREST IN PROPERTY SUBJECT
      Backpage.com LLC, et al.,                       TO FORFEITURE
13
                     Defendants.
14
15
        Camarillo Holdings, LLC, a Delaware limited liability company (“Petitioner”), pursuant
16
     to 21 U.S.C. § 853(n) and Rule 32.2(c) of the Federal Rules of Criminal Procedure,
17
     petitions this Court for a hearing to determine its interest in property subject to the Court’s
18
     Order entered on October 18, 2018 (Dkt. 44) (the “Order”), which supplemented and
19
     amended the Preliminary Order of Forfeiture (Dkt. 22) (the “Preliminary Order of
20
     Forfeiture”) (collectively, the “Forfeiture Orders”), and to amend the Forfeiture Orders to
21
     exclude all property in which Petitioner has right, title, and interest. This petition
22
     supplements Petitioner’s previously filed petition (Doc. 37).
23
        I.         PETITIONER’S ASSERTION OF ITS RIGHT, TITLE, AND INTEREST
24                 IN THE SUBJECT ASSETS
25
        Petitioner timely asserts its right, title, and interest in the following property
26
     (collectively, the “Subject Assets”) ordered forfeited by Backpage.com, LLC, Website
                                                  Case 2:18-cr-00465-SPL Document 67 Filed 11/19/18 Page 2 of 7



                                         1 Technologies, LLC, Posting Solutions LLC, Amstel River Holdings, LLC, Ad Tech BV,
                                         2 and UGC Tech Group CV (collectively, “Defendants”) to the United States in the Order:
                                         3
                                             Attorney Trust Accounts
                                         4
                                         5      1. Davis Wright Tremaine LLP ($6.25 million): Bank of America Account No.
                                                   xxxx3414
                                         6
                                                2. Perkins Coie LLP ($2.9 million): US Bank Account No. xxxxxxxx1235
                                         7
                                                3. Prince Lobel Tye LLP ($100,000): Citibank Account No. xxxxxx1369
                                         8
                                         9      4. Copeland, Franco, Screws & Gill, P.A. ($100,000): Wells Fargo Bank Account No.
                                                   xxxxxxxxx2052
                                        10
                                                5. Wayne B. Giampietro LLC ($100,000): JP Morgan Chase Bank Account No.
                                        11         xxxxx5397
5425 E. Broadway Boulevard, Suite 352




                                        12      6. Walters Law Group ($100,000): JP Morgan Chase Bank Account No. xxxxx4381
      Telephone: (520) 867-4430
      DANIEL J. QUIGLEY, PLC

        Tucson, Arizona 85711




                                        13      7. Akin Gump Strauss Haeur & Feld LLP ($250,000): Citi Private Bank Account No.
                                        14         xxxxxx7941

                                        15      8. Thompson Coburn LLP ($100,000): US Bank Private Client Reserve Account No.
                                                   xxxxxx3332
                                        16
                                             The foregoing are referred to individually and collectively as the “Subject Assets.”
                                        17
                                                9. Rusing Lopez & Lizardi PLLC ($5.25 million): Bank of the West Account No.
                                        18
                                                   xxxx1363 (the “RLL Retainer”)
                                        19
                                                II.        FACTUAL BASIS FOR PETITIONER’S INTEREST IN THE SUBJECT
                                        20                 ASSETS
                                        21            1.     The procedures relating to the criminal forfeiture proceedings in this case are
                                        22 governed by 21 U.S.C. § 853 and Federal Rule of Criminal Procedure 32.2.
                                        23            2.     There are only two bases upon which the government may criminally forfeit
                                        24 property: (1) as “offense property” meaning property which has a “nexus” to the crime for
                                        25 which the defendant was convicted; or (2) as “substitute property” meaning “any other
                                        26
                                        27
                                        28
                                                                                              2
                                                  Case 2:18-cr-00465-SPL Document 67 Filed 11/19/18 Page 3 of 7



                                         1 property of the defendant.” See 21 U.S.C. § 853(a); 21 U.S.C. § 853(p); Fed. R. Crim. P.
                                         2 32.2(b)(1)(A); see also 18 U.S.C. § 981(a) and 28 U.S.C. § 2461(c).
                                         3         3.      The government has failed to sufficiently allege that the Subject Assets and
                                         4 the RLL Retainer have a nexus to the crime. The Order alleges that the Subject Assets and
                                         5 the RLL Retainer were derived from “specified unlawful activity” and transferred by
                                         6 Defendants in the course of the conspiracy in amounts exceeding $10,000 in violation of 18
                                         7 U.S.C. § 1957. The government has not sufficiently analyzed deposits into the subject bank
                                         8 accounts or other disbursements from these accounts, nor conducted and set forth a
                                         9 sufficient tracing analysis to establish the Subject Assets or the RLL Retainer as traceable
                                        10 to proceeds of a crime. Thus, the government has failed to establish the requisite nexus
                                        11 between the property sought to be forfeited and the offenses of conviction. See United
5425 E. Broadway Boulevard, Suite 352




                                        12 States v. Rothstein, Rosenfeldt, Adler, P.A., 717 F.3d 1205 (11th Cir. 2013).
      Telephone: (520) 867-4430
      DANIEL J. QUIGLEY, PLC

        Tucson, Arizona 85711




                                        13         4.      On information and belief, the government first asserted the Subject Assets
                                        14 and the RLL Retainer were subject to forfeiture on October 15, 2018. See Dkt. 42 and 43.
                                        15         5.      On information and belief, Petitioner acquired its right, title, and interest in
                                        16 the Subject Assets and the RLL Retainer prior to Defendants’ purported commission of the
                                        17 offenses to which they plead guilty. Thus, Petitioner’s right, title, and interest in the
                                        18 property predates, and is superior to, the government’s interest. See United States v.
                                        19 Peterson, 820 F. Supp. 2d 576, 585 (S.D.N.Y. 2011).
                                        20         6.      On information and belief, on or about April 22, 2015, Atlantische Bedrijven
                                        21 C.V. (“ABC”) and UGC Tech Group C.V. (“UGC”) entered into purchase agreements, loan
                                        22 agreements, and promissory notes with affiliates of Petitioner. On information and belief,
                                        23 the obligations of ABC and UGC under the purchase agreements, loan agreements, and
                                        24 promissory notes, as modified, are secured by liens arising under security agreements,
                                        25 executed on or about April 22, 2015, encumbering, among other things, the assets of
                                        26 Backpage.com, LLC (“Backpage”), Website Technologies, LLC (“WST”), Posting
                                        27 Solutions LLC (“PS”), Ad Tech BV (“Ad Tech”), UGC, and ABC.
                                        28
                                                                                             3
                                                  Case 2:18-cr-00465-SPL Document 67 Filed 11/19/18 Page 4 of 7



                                         1          7.     The security agreements state that they encumber the following assets of
                                         2 Backpage, WST, PS, Ad Tech, UGC, and ABC: “all personal and property of every kind
                                         3 and nature including without limitation all goods (including inventory, equipment and any
                                         4 accessions thereto), fixtures, instruments (including promissory notes), documents,
                                         5 accounts (including health-care-insurance receivables), chattel paper (whether tangible or
                                         6 electronic), deposit accounts, letter-of-credit rights (whether or not the letter of credit is
                                         7 evidenced by a writing), commercial tort claims, securities and all other investment
                                         8 property, supporting obligations, any other contract rights or rights to the payment of
                                         9 money, insurance claims and proceeds, all general intangibles (including all payment
                                        10 intangibles), the IP Collateral . . . , and all products and proceeds of all of the foregoing
                                        11 property.”
5425 E. Broadway Boulevard, Suite 352




                                        12          8.     On information and belief, financing statements were filed with the Delaware
      Telephone: (520) 867-4430
      DANIEL J. QUIGLEY, PLC

        Tucson, Arizona 85711




                                        13 Secretary of State, the Recorder of Deeds in the District of Columbia, and the Texas
                                        14 Secretary of State in April 2015 to perfect security interests in the collateral.
                                        15          9.     The Subject Assets are general intangibles encumbered by the security
                                        16 agreements and the liens on the Subject Assets were perfected by the filing of the financing
                                        17 statements.
                                        18          10.    Petitioner has the right to advancement and indemnification from ABC and
                                        19 UGC under the purchase agreements and loan agreements, which advancement and
                                        20 indemnification obligations are guaranteed by Backpage, WST, PS, and Ad Tech and
                                        21 secured by the security interests in the Subject Assets.
                                        22          11.    Carl A. Ferrer also guaranteed the obligations of ABC and UGC under the
                                        23 notes and the purchase agreements and loan agreements.
                                        24          12.    On information and belief, the Subject Assets are retainers provided to secure
                                        25 the advancement and indemnification obligations of ABC and UGC to Petitioner. On
                                        26 information and belief, in addition to the contractual security interest encumbering the
                                        27 Subject Assets discussed above, the Subject Assets are subject to a possessory security
                                        28
                                                                                             4
                                                  Case 2:18-cr-00465-SPL Document 67 Filed 11/19/18 Page 5 of 7



                                         1 interest to secure payment of the legal fees and expenses Petitioner will incur to defend
                                         2 claims against it. On information and belief, Petitioner’s interest in the Subject Assets is
                                         3 superior to the interests of Defendants and also is superior to the government’s purported
                                         4 interest.
                                         5         13.    On information and belief, the RLL Retainer is an asset of Medalist Holdings,
                                         6 Inc. or one of its subsidiaries. On information and belief, Defendants have absolutely no
                                         7 interest in the RLL Retainer. As Defendants have no interest in the RLL Retainer, the
                                         8 government can obtain no interest in the RLL Retainer through Defendants agreeing to
                                         9 forfeit the RLL Retainer. And, even if Defendants did have an interest in the RLL Retainer,
                                        10 their interest would be subject to the liens discussed above.
                                        11         14.     On information and belief, the Subject Assets and the RLL Retainer do not
5425 E. Broadway Boulevard, Suite 352




                                        12 contain or constitute criminal proceeds. On information and belief, the Subject Assets and
      Telephone: (520) 867-4430
      DANIEL J. QUIGLEY, PLC

        Tucson, Arizona 85711




                                        13 the RLL Retainer were not derived from “specified unlawful activity” or transferred by
                                        14 Defendants in the course of a conspiracy in violation of 18 U.S.C. § 1957.
                                        15         15.    On information and belief, Petitioner’s interest in the Subject Assets and the
                                        16 RLL Retainer precedes the government’s purported interest in the Subject Assets.
                                        17         16.    On information and belief, Petitioner also acquired its interest in the Subject
                                        18 Assets and the RLL Retainer as a bona fide purchaser for value. Therefore, Petitioner’s
                                        19 interest in the Subject Assets and the RLL Retainer is superior to the government’s
                                        20 purported interest.
                                        21         17.    The Forfeiture Orders should be amended to exclude Petitioner’s right, title,
                                        22 and interest in the Subject Assets and the RLL Retainer.
                                        23      WHEREFORE, Petitioner respectfully requests that the Subject Assets and the RLL
                                        24 Retainer be excluded from the Forfeiture Orders and this Petition be granted in its entirety,
                                        25 together with such other and further relief as this Court deems equitable and proper.
                                        26
                                        27
                                        28
                                                                                           5
                                                  Case 2:18-cr-00465-SPL Document 67 Filed 11/19/18 Page 6 of 7



                                         1 November 19, 2018.
                                         2
                                         3                                           /s/ Daniel J. Quigley
                                                                                          Daniel J. Quigley
                                         4                                                Attorney for Camarillo Holdings, LLC
                                         5
                                         6
                                         7                               CERTIFICATE OF SERVICE

                                         8
                                                   I hereby certify that on November 19, 2018, I electronically transmitted the attached
                                         9
                                             document to the Clerk’s office using the ECF System and copies were served on the parties
                                        10
                                             by Notice of Electronic Filing generated and transmitted by the ECF system.
                                        11
5425 E. Broadway Boulevard, Suite 352




                                        12   /s/ Daniel J. Quigley
      Telephone: (520) 867-4430
      DANIEL J. QUIGLEY, PLC

        Tucson, Arizona 85711




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                          6
                                                  Case 2:18-cr-00465-SPL Document 67 Filed 11/19/18 Page 7 of 7



                                         1                                        VERIFICATION

                                         2
                                                   Daniel J. Quigley declares under penalty of perjury under the laws of the United
                                         3
                                             States of America:
                                         4
                                         5         I am an agent of petitioner Camarillo Holdings, LLC, authorized to sign this Verified

                                         6 Petition for petitioner. I have read the foregoing Verified Petition and its contents are true
                                         7 and correct to the best of my own knowledge, except for matters stated on information and
                                         8 belief, which I believe to be true.
                                         9
                                             Dated: November 19, 2018               /s/ Daniel J. Quigley
                                        10                                             Daniel J. Quigley
                                                                                       Authorized Agent for
                                        11                                             Camarillo Holdings, LLC
5425 E. Broadway Boulevard, Suite 352




                                        12
      Telephone: (520) 867-4430
      DANIEL J. QUIGLEY, PLC

        Tucson, Arizona 85711




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                           7
